      Case 2:16-cv-15092-EEF-KWR Document 131 Filed 06/21/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

UNITED STATES ex rel.                             *           No. 16-CV-15092
ROBERT ROMERO,
                                                  *           SECTION “L” (4)
v.
                                                  *           JUDGE FALLON
AECOM, et al.
                                                  *           MAGISTRATE JUDGE ROBY

                                             *    *    *


                          JOINT PROPOSED SCHEDULING ORDER

        Pursuant to the Court’s June 4, 2021 Order [Dkt. 128], Plaintiff the United States of

America, Defendants AECOM, Emergency Response Program Management Consultants,

AECOM Technical Services, Inc. and AECOM Recovery (collectively, “AECOM Defendants”),

and Defendant the Louisiana Department of Education (“LDOE”) hereby submit this Proposed

Joint Scheduling Order.

     1. Initial Disclosures. Initial disclosures pursuant to Fed. R. Civ. P. 26 (a)(1) shall be

exchanged not later than August 6, 2021.

     2. Amended Pleadings and Addition of ANO. As described in the Joint Status Reports

submitted by the United States and the Roman Catholic Archdiocese of New Orleans (“ANO”)

on July 27, 2020, August 24, 2020, October 26, 2020, January 25, 2021, and April 23, 2021, the

United States and ANO are awaiting the bankruptcy court’s order on the Official Committee of

Unsecured Creditors’ motion to dismiss before they can request approval for a settlement in the

bankruptcy proceeding. If the settlement is not finalized by December 10, 2021, the United

States will amend its Complaint to include ANO as a defendant—for which ANO has agreed to
     Case 2:16-cv-15092-EEF-KWR Document 131 Filed 06/21/21 Page 2 of 8




provide written consent as required by Fed. R. Civ. P. 15(a)(2)—and will serve the complaint

and this Order on ANO.

   3. Amended Pleadings and Addition of Any Other Parties. All other amendments to

pleadings, third-party actions, cross-claims, and counterclaims, shall be filed no later than

October 4, 2021, with leave of Court. Counsel adding new parties subsequent to mailing of this

Notice shall serve on each new party a copy of this Scheduling Order. Pleadings responsive

thereto, when required, shall be filed within the applicable delays therefor.

   4.   Fact Discovery. For the purposes of fact discovery, AECOM, Emergency Response

Program Management Consultants, AECOM Technical Services, Inc., and AECOM Recovery

(hereinafter collectively “the AECOM Defendants”) shall be treated as a single entity.

Commencing as of the date this Order is entered, Plaintiffs, the AECOM Defendants, and the

Louisiana Department of Education (LDE) shall each be entitled to propound discovery upon:

           a. Requests for Production. Propound requests for the production of documents no

later than January 26, 2022. Parties should serve objections and produce documents on a rolling

basis, but each party must complete its production of documents responsive to the requests no

later than February 25, 2022. Motions to compel production of documents pursuant to requests

for production shall be filed no later than April 8, 2022.

           b. Interrogatories. Pursuant to Fed. R. Civ. P. 33, a party may serve on any other

party no more than twenty-five (25) interrogatories. A party may seek leave of Court to exceed

25 interrogatories. A party must serve all interrogatories no later than January 26, 2022.

Consistent with Fed. R. Civ. P. 33(b)(2), the responding party must serve its answers and any

objections within 30 days after being served with the interrogatories. Motions to compel

answers to interrogatories shall be filed no later than April 8, 2022.
     Case 2:16-cv-15092-EEF-KWR Document 131 Filed 06/21/21 Page 3 of 8




           c. Requests for Admission. A party must serve any written requests for admission

no later than January 26, 2022. Consistent with Fed. R. Civ. P. 36(a)(3), unless otherwise

ordered by the Court, the responding party must serve its written answers and any objections

within 30 days after being served with the written requests for admission. Motions to compel

answers to written requests for admission shall be filed no later than April 8, 2022.

           d. Depositions – United States’ Proposal. Pursuant to Fed. R. Civ. P. 30 and 31,

each party may take up to thirty (30) fact depositions. Pursuant to Fed. R. Civ. P. 30(b)(6) each

party may take one (1) 30(b)(6) deposition of each party totaling twenty (20) hours. Depositions

must be completed no later than June 24, 2022. Motions to compel testimony shall be filed no

later than July 8, 2022.

               Depositions – Defendants’ Proposal. Pursuant to Fed. R. Civ. P. 30 and 31, each

party may take up to thirty (30) fact depositions, to include Rule 30(b)(6) depositions. The

number and duration of Rule 30(b)(6) depositions will be governed by the Federal Rules of Civil

Procedure. Depositions must be completed no later than June 24, 2022. Motions to compel

testimony shall be filed no later than July 8, 2022.

   5. Expert Discovery. To the extent the plaintiff relies upon any experts, the plaintiff shall

furnish to all other parties their expert reports in accordance with Fed. R. Civ. P. 26(a)(2)(B) or

their written disclosures pursuant to Fed. R. Civ. P. 26(a)(2)(C) no later than July 22, 2022. To

the extent defendants rely upon any experts, they shall furnish to all other parties their expert

reports in accordance with Fed. R. Civ. P. 26(a)(2)(B) or their written disclosures pursuant to

Fed. R. Civ. P. 26(a)(2)(C) no later than August 31, 2022. Any rebuttal reports shall be

furnished to all other parties no later than September 30, 2022. The parties should provide the
     Case 2:16-cv-15092-EEF-KWR Document 131 Filed 06/21/21 Page 4 of 8




dates of availability of their experts for depositions no later than October 7, 2022 and expert

depositions should be completed on or before November 11, 2022.

   6. Daubert Challenges. To the extent any party files a Daubert challenge to any experts,

such motion shall be filed on or before December 15, 2022, so that briefing can take place and

the Court can schedule a hearing, if necessary. The parties are encouraged to meet and confer in

advance to avoid the filing of unnecessary motions relating to Daubert challenges.

   7. Dispositive Motions. All non-evidentiary pretrial motions, including dispositive motions,

may be filed as soon as practicable but must be filed and served not later than January 16, 2023.

Any motions filed in violation of this Order shall be deemed waived unless good cause is shown.

Electronic versions of deposition transcripts shall be in uncompressed format as a searchable

PDF. All attachments submitted in support of motions must be legible.

   8. Motions In Limine On All Other Matters. All other motions in limine and memoranda

in support shall be filed 21 days before the pretrial conference, and responses thereto shall be

filed 10 days before the pretrial conference. Replies, if any, shall be filed no later than three

days after opposing party’s response deadline.

   9. Witness and Exhibit Lists. Counsel for each party shall file in the record and serve

upon each other party a list of all witnesses who may or will be called to testify at trial and all

exhibits which may or will be used at trial not later than 21 days before the pretrial conference.

Objections to another party’s proposed witnesses or exhibits shall be filed no later than 10 days

before the pretrial conference.

   10. Deposition Designations. Counsel for each party shall file in the record and serve upon

each other party a list of all deposition testimony that each party intends to offer into evidence at

trial pursuant to Fed. R. Civ. P. 32 not later than 21 days before the pretrial conference.
     Case 2:16-cv-15092-EEF-KWR Document 131 Filed 06/21/21 Page 5 of 8




Objections to another party’s proposed deposition testimony shall be filed no later than 10 days

before the pretrial conference.

   11. Final Pretrial Conference. A final pretrial conference will be held 7 days before trial.

   12. Trial. The parties suggest that the Court set a trial date with a jury in early-to-mid-2023

consistent with the Court’s availability.


June 21, 2021                                Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General



                                             /s/ Loan “Mimi” Nguyen
                                             JAMIE ANN YAVELBERG
                                             COLIN HUNTLEY
                                             ZACH WILLIAMS
                                             LAURA E. HILL
                                             BREANNA L. PETERSON
                                             RICHARD HAGNER
                                             United States Department of Justice
                                             Civil Division, Fraud Section
                                             175 N Street, NE
                                             Room 10.1330
                                             Washington, DC 20002
                                             Tel: (202) 353-1272
                                             Email: Zachary.M.Williams@usdoj.gov
                                             Laura.E.Hill@usdoj.gov
                                             Breanna.L.Peterson@usdoj.gov
                                             Richard.W.Hagner@usdoj.gov

                                             DUANE EVANS
                                             United States Attorney

                                             LOAN “MIMI” NGUYEN
                                             Assistant United States Attorney

                                             CHARLES SCHEXNAILDRE
                                             Special Assistant United States Attorney
                                             650 Poydras Street
                                             New Orleans, LA 70130
Case 2:16-cv-15092-EEF-KWR Document 131 Filed 06/21/21 Page 6 of 8




                              Tel: (504) 680-3000
                              Email: Mimi.Nguyen@usdoj.gov

                              Attorneys for the United States of America


                                /s/ Amy L. Easton
                              Peter W. Chatfield
                              Amy L. Easton
                              PHILLIPS & COHEN LLP
                              2000 Massachusetts Ave NW
                              Washington D.C. 20036
                              Tel: (202) 833-4567
                              peter@phillipsandcohen.com
                              aeaston@phillipsandcohen.com

                              Jeffrey W. Dickstein
                              PHILLIPS & COHEN LLP
                              Southeast Financial Center
                              200 S. Biscayne Blvd., Suite 2790
                              Miami, Florida 33131
                              Tel: (305) 372-5200
                              jdickstein@phillipsandcohen.com

                              Gerald E. Meunier
                              Michael J. Ecuyer
                              M. Palmer Lambert
                              Gainsburgh, Benjamin, David, Meunier &
                                      Warshauer, L.L.C.
                              Energy Centre Building
                              1100 Poydras Street
                              Suite 2800
                              New Orleans, LA 70163
                              Tel. (504) 522-2304
                              Fax. (504) 528-9973
                              gmeunier@gainsben.com

                              Attorneys for Relator Robert Romero


                              /s/ Matthew S. Chester
                              Matthew S. Chester (36411)
                              Emily Olivier Kesler (37747)
                              201 St. Charles Avenue, Suite 3600
                              New Orleans, Louisiana 70170
                              Telephone: (504) 566-5200
Case 2:16-cv-15092-EEF-KWR Document 131 Filed 06/21/21 Page 7 of 8




                              Facsimile: (504) 636-4000
                              E-mail: mchester@bakerdonelson.com
                              ekesler@bakerdonelson.com

                              Craig D. Margolis (admitted pro hac vice)
                              Christian Sheehan (admitted pro hac vice)
                              Sonia Tabriz (admitted pro hac vice)
                              Arnold & Porter Kaye Scholer LLP
                              601 Massachusetts Ave, NW
                              Washington, DC 20001-3743
                              (202) 942-6574
                              Email: craig.margolis@arnoldporter.com
                              christian.sheehan@arnoldporter.com
                              sonia.tabriz@arnoldporter.com

                              Attorneys for Defendants AECOM, Emergency
                              Response Program Management Consultants,
                              AECOM Technical Services, Inc., and AECOM
                              Recovery

                              JEFF LANDRY
                              Attorney General

                               /s/ Timothy W. Hassinger
                              TIMOTHY W. HASSINGER (#25085)
                              PATRICK J. SCHEPENS (#32240)
                              MELANIE C. DONAHUE (#32115)
                              GALLOWAY, JOHNSON, TOMPKINS, BURR &
                              SMITH
                              #3 Sanctuary Boulevard, 3rd Floor
                              Mandeville, Louisiana 70471
                              Telephone: (985) 674-6680
                              Facsimile: (985) 674-6681
                              Special Assistant Attorneys General

                              JOAN E. HUNT (#1428)
                              R. CHRISTOPHER FRUGE (#25056)
                              LOUISIANA DEPARTMENT OF EDUCATION
                              1201 North Third Street
                              Baton Rouge, LA 70802
                              Telephone: (225) 342-3572
                              Facsimile: (225) 342-1197

                              PAUL B. UNKAUF (#19816)
                              RECOVERY SCHOOL DISTRICT
                              909 Poydras Street, Suite 1230
Case 2:16-cv-15092-EEF-KWR Document 131 Filed 06/21/21 Page 8 of 8




                              New Orleans, Louisiana 70112
                              Telephone: (504) 593-2602

                              Attorneys for Defendant Louisiana Department of
                              Education
